Title: To George Washington from Major General Philip Schuyler, 29 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany August 29th 1776

Yesterday I was honored with your Excellency’s Favor of the 24th Instant.
The Articles mentioned in your Letter to Captain Varick are arrived and forwarded to Tyonderoga—Those sent by Philo Sentford are not yet arrived, detained I suppose by Northerly Winds which have prevailed for some Days.
Our Carpenters at Skenesborough sicken very fast—Captain Titcomb’s Company from the Massachusetts Bay consisting of fifty had only ten at Work on the 25th Instant and many of the others were also incapable of Duty—We have however got so far a Head of the Enemy in our Naval Force that I hope they will

not be able to equal it this Campaign, notwithstanding the Indisposition of our Carpenters.
The Reasons your Excellency assigns for proceeding against the Officers of Colonel Dayton’s Regiment by Court Martial are incontrovertable.
I am happy to learn that our Troops had the Advantage in the Skirmish on Long Island—Indecisive as these little Rencounters are, they are however attended with good Consequences—The Express advises us that before he left New York and after he had received the Letter for me Accounts arrived that we had killed and taken sixty of the Enemy with six Field pieces—I hope it may be confirmed.
Congress have ordered me to make Enquiry of and to bring to Tryal the persons concerned in the plunder of General prescott’s and Captain Anstruther’s Baggage—I am informed by Lieut: Colonel Brown that Lieutenant Johnson last Year of Captain Lamb’s Artillery Company and now in some Corps at New York was principally concerned in taking Anstruther’s.
As the Evidences are in this Quarter, your Excellency will judge of the propriety of sending Johnson up, or ordering the Witnesses down.
Most of the Stockbridge Indians inclined to go to New York—I ordered them provisions and I believe they are now on their passage.
The Committee of this place did not chuse to send the Boards Mr Hughes wrote for on their Risk—They informed me of this, and I did not hesitate to assure them that they would be considered as shipped on the public Account—This Day they informed me, that not more than ten thousand Boards were as yet gone and that they could not prevail on any more Masters of Sloops to carry them further than peek’s Kill—Apprehensive that you would be greatly distressed for Shelter for the Men, I have requested them, if they cannot do otherwise to send them to peek’s Kill, and to advise Colonel Moylan, of the Number that will be landed there, by this Express.
I perceive that Congress has resolved on inlisting Men to serve three Years—I fear very few Recruits will be obtained in the Country at this Time, and very few out of the Army, if the Inlistments are not attempted until the Time of those now engaged is nearly expired—Would it not be well immediately to

appoint recruiting Officers in every Corps to enlist those for three Years, who are now engaged until the Fall or Winter only—In the Course of three Months an alert Officer will have it in his power with the Bounty he may be authorized to give to engage a good Number—The Home-Sickness begins to prevail about the Middle of October, and when that unconquerable Distemper once takes place every Consideration gives Way to it—I shall communicate my Ideas on this Subject to Congress in a Letter I have occasion to write them to Day. I am Dr Sir with Every Affectionate wish Your Excellencys Most Obedient Humble Servant

Ph: Schuyler

